DETAILED ACTION
This office action is in response to submission of the amendments on 04/05/2021, and further includes an Examiner’s amendment.
After Examiner’s amendment, claims 1 – 12 and 14 - 19 have been presented for examination.  Claims 1, 3 and 12 are currently amended.  Claims 13 and 20 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Interpretation Under 35 U.S.C. § 112(f)
Applicant’s arguments have been fully considered, however the Office does not consider them to be persuasive.

Applicant argues: “Applicant notes that the claims do not use the phrase "means for" in order to create a rebuttable presumption that the claim elements should be treated under § 112(f). Applicant respectfully submits that the claims should be interpreted as would be understood by one of ordinary skill in light of the specification.”

	The requirements for invocation of 112(f) are discussed in MPEP 2181.  Examiner notes that apart from reciting “means for” to invoke 112(f), a substitute term for “means” that is a generic place holder could also be used (i.e. a nonce term or a non-structural term having no specific structural meaning for performing the claimed function).  More specifically, instant claims 17 – 18 recite a system comprising various modules configured to perform functions, without reciting sufficient structure to perform 

Response to Double Patenting
Applicant’s Terminal disclaimer to US Patent 10610404 was filed and approved on 04/08/2021.  Therefore the double patenting rejection is withdrawn.

Response to Rejections Under 35 U.S.C. § 112
Applicant’s amendments overcome the 112(b) rejections of claim 3.  Therefore the rejection is withdrawn.

Response to All Claims are Patentable under 35 U.S.C. § 103
Applicant’s amendments (via Examiner’s amendment) overcomes the prior art rejection.  Therefore they are withdrawn.

Response to Allowable Subject Matter
Applicant’s arguments have been fully considered, and they are persuasive.

Applicant argues: “Applicant respectfully submits that, as the rejections to the base claims should be withdrawn, pending Claims 5-16 should be indicated as allowed.”

The independent claim 1 is allowable over the prior art after the Examiner’s amendment.  Therefore prior art rejections of claims 5 -16 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Attorney of Record Brennan Carmody on 04/08/2021.
The application has been amended as follows with regard to claim 1, 3 and 12 - 13: 

1. (Currently Amended)	A method for preparing an Anterior Guidance Package (AGP) equipped splint for a patient, the method comprising:
positioning virtual maxillary and mandibular arches corresponding to the patient in an index position;
separating the virtual maxillary and mandibular arches based on an arc of closure associated with the patient;

positioning a virtual AGP package in virtual space based on the index position, the AGP package comprising a virtual maxillary guidance component and a virtual mandibular guidance component;
connecting the virtual maxillary guidance component to the virtual maxillary retentive piece to form a first part of a virtual AGP equipped splint;
connecting the virtual mandibular guidance component to the virtual mandibular retentive piece to form a second part of the virtual AGP equipped splint; 
generating one or more virtual points proximate a reference plane positioned from a most anterior aspect of at least one of the virtual retentive pieces along an occlusal plane; 
positioning the virtual AGP package in virtual space based on the at least one of the one or more virtual points; and
transmitting AGP equipped splint design data based on the first and second parts of the virtual AGP equipped splint.

3. (Currently Amended)	The method of claim 1, wherein generating the one or more virtual points comprises positioning the one or more virtual points to provide a clearance of at least 1 mm between the virtual maxillary retentive piece and the virtual mandibular retentive piece. 

12. (Currently Amended)	The method of claim 1 further comprising: 
connecting one of the virtual guidance components to its respective virtual retentive piece based on at least one virtual point.

13. (Canceled).

Allowable Subject Matter
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
None of the prior art of record references taken either individually or in combination disclose the claim 1 method, comprising the step “generating one or more virtual points proximate a reference plane positioned from a most anterior aspect of at least one of the virtual retentive pieces along an occlusal plane; positioning the virtual AGP package in virtual space based on the at least one of the one or more virtual points”, in combination with the remaining elements and features of the claim.  It is for these reasons that the applicant’s invention defines over the prior art of record.  
None of the prior art of record references taken either individually or in combination disclose the claim 17 system, comprising the functions “position two virtual points bilaterally equidistant from a reference plane, the reference plane being positioned from a most anterior aspect of at least one of the virtual retentive pieces along an occlusal plane, and … connect the virtual maxillary guidance component to the virtual maxillary retentive piece to form a first part of a virtual AGP equipped splint based on the two virtual points; … connect the virtual mandibular guidance component to the virtual mandibular retentive piece to form a second part of the virtual AGP equipped splint based on the two virtual points”, in combination with the remaining elements and features of the claim.  It is for these reasons that the applicant’s invention defines over the prior art of record.  
None of the prior art of record references taken either individually or in combination disclose the claim 19 non-transitory computer-readable storage medium, 

LabMagic teaches arbitrary points are defined along a cross-section plane of a simulated splint.  However does not appear to explicitly disclose generating one or more virtual points proximal a reference plane positiong from a most anterior aspect of the splint along an occlusal plane, and then connecting guidance components or positiong a virtual AGP package based on the one or more virtual points.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2129



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129